DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6, 27-29 and 35-37 have been amended. Claims 2 and 8-9 have been cancelled. Claims 10-26 remain cancelled. Claims 1, 3-7 and 27-37 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein providing access to the dataset to the two or more machine learning models" in lines 20-21. There is insufficient antecedent basis for this limitation in the claim. The claim limitation refers to the previous claim language in which a plurality of machine learning models were used, without a limiting or clarified amount explicitly stated. The claim language should be modified to reflect the changes to the claim language regarding the first and second machine learning models.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic et al. (US Publication No. 2021/0097439 -- "Vodencarevic") in view of Seraj et al. (US Publication No. 2022/0166624 -- "Seraj") in further view of Narayanan et al. (US Publication No. 2016/0012350 -- "Narayanan").

Regarding claim 1, Vodencarevic teaches A computer implemented method comprising: translating a first request to access a first memory block from a first format associated with a first programming language to a second format, wherein the request is received from a first machine learned model using the first programming language; (Vodencarevic paragraph [0218], Memory unit 120 may be realized as a cloud storage. Alternatively, memory unit 120 may be realized as a local or spread storage within the premises of the central server unit 100. Memory unit 120 may comprise one or more memory devices. A plurality of repositories or databases may be configured in memory unit 120. One may be a model repository 121 configured to store or archive a plurality of machine learned models A, B, Ai, Bi, BixA, Ai*, A2, . . . . Machine learned models may be brought into a storable format by appropriately translating data structures or objects states of the machine learned models (a process which is known as “serialization”). For instance, the programming language Python provides the “pickle”-standard library module in this regard. As an alternative, the machine learned models may be archived in the form of DLL-files. Data objects/structures may be translated from a first format associated with a programming language such as Python, to a second format) providing access to the first memory block to the first machine learned model, wherein access to the first memory block is provided to the first machine learned model in the first programming language; (Vodencarevic paragraph [0231], From these databases, the local data can be accessed locally for training machine learned models and the later regular use of the machine learned model after deployment. The local access of the training data and, in particular, the delivery of the local data D(A), D(B) to the machine learned model may be administered or controlled by the client computing units 310. In particular, the local data D(A), D(B) cannot be accessed from the outside as the local data D(A), D(B) may be subject to data privacy regulations which may prohibit that the local data leaves the local sites. To this end, the client units 300 and/or the local memory unit 320 may be configured such that the local memory unit 320 cannot be accessed from the outside. Access to memory units such as memory blocks may be provided to machine learned models. This may be done via a specific programming language as seen above or in Vodencarevic paragraphs [0070-0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®)) and providing access to data at the first memory block to the second machine learned model (Vodencarevic paragraph [0200], The computing unit may further comprise a performance monitoring unit configured to monitor and/or evaluate the performance of the (incremental) machine learned models at the local sites. To this end, the performance monitoring unit may be configured to evaluate performance logs received for the (incremental) machine learned models deployed and/or otherwise available at the local sites. On the basis of the performance monitoring and/or evaluation, the performance monitoring unit may be further configured to trigger the update of one or more (incremental) machine learned models at one or more local sites and/or to trigger the download and/or deployment of one or more (incremental) machine learned models from the memory unit to one or more of the local sites. Further, the performance monitoring unit may be configured to apply the aforementioned champion-challenger concept. As stated above, a plurality of machine learned models may access a local data unit (such as a first memory block) for data) wherein access to the data at the first memory block is provided to the second machine learned model in the second programming language (Vodencarevic paragraph [0195], According to an embodiment, a central server unit for client-specific federated learning in a system comprising a plurality of client units is provided. Thereby, the client units are respectively located at different local sites. Further, local data is respectively stored at the client units. The central server unit comprises an interface unit, a computing unit and a memory unit. The interface unit is configured to communicate with the client units. The computing unit is configured to provide, to the client units via the interface unit, a toolset, the toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. The computing unit is further configured to receive, from the client units via the interface unit, machine learned models, the machine learned models being respectively derived from the toolset and trained based and the local data by the client units, and to store the received machine learned models in the memory unit. A plurality of different machine learned models may access the local data unit (i.e., first memory block) for given requests, and can consist of a different programming language amongst the many options (see Vodencarevic paragraph [0071]).
Vodencarevic does not teach translating a second request to access data at the first memory block from a third format associated with a second programming language to the second format, wherein the request is received from a second machine learned model using the second programming language.
However, Seraj teaches a second request to access data at the first memory block to the second format, wherein the request is received from a second machine learned model (Seraj claim 1, A method for providing distributed machine learning, the method comprising: receiving, at a controller device, an electronic communication from a requester device, wherein the electronic communication comprises a request that corresponds with a single response; parsing and translating, by the controller device, the request to determine a set of machine learning (ML) models that are each associated with a different computing node to: execute the corresponding ML model that determines each of a first set of responses to the request, and provide each of the first set of responses to the request to a second computational layer, wherein the second computational layer is to: assign weights to each of the first set of responses, and aggregate each of the weighted first set of responses to a combined single response to the request; and providing, by the controller device to the requester device, the combined single response to the request. A secondary machine learned model (of a plurality) may request to access a given data, see Seraj paragraph [0005], In some examples, the systems, methods, and computer readable media can provide a computed-generated response to a requesting device from a set of distributed machine learning (ML) models. For example, the requester may submit an electronic message that corresponds with a single response. A controller may parse and/or translate the request to determine a set of ML models that are trained to determine a response to the request. The set of ML models may be associated with a different entity and be trained to provide the response based on various training data input. Each of the set of the ML models may be executed by a computing node corresponding with each entity that is configured to provide the response for that ML model. Each of the responses may be first responses that are provided to a second computational layer that assigns weights to. each of the first responses. The second computational layer may aggregate the weighted first response to generate a second combined response, which can be provided back to the requesting device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic with those of Seraj. Seraj teaches a second machine learned model requesting access to data memory. By allowing the machine learned model to request the access, the machine learned models can access a much greater quantity of data resulting in faster data training (Seraj paragraph [0007], In some examples, the entity sources of each first response may be distributed and anonymous to the requesting device. The entities may be private and unknown to the requester. The entity corresponding with the second computational layer (e.g., a central computer) may provide an allocation of credits to each of the entity sources for providing each first response (e.g., tokens, payment, etc.). The distributed system may help remove the requirement that a single ML model needs to be generated centrally to provide these response predictions. Individual entity modelers or controllers with similar data may form assemblies. Their models may be generated independently from one another outside of this system).

Vodencarevic in view of Seraj does not teach translating a second request to access data at the first memory block from a third format associated with a second programming language to the second format, wherein the request is received from a second machine learned model using the second programming language.
However, Narayanan teaches translating a second request to access data at the first memory block from a third format associated with a second programming language to the second format, (Narayanan paragraph [0003], Interoperability between data formats, metadata schema and interfaces to machine learning (ML) functions and trained machine learning models can be provided with no loss of information ... Translation of data formats, metadata schema and interfaces to machine learning (ML) functions can occur transparently in the background so that the platform can respond to applications coded in the external programming language or languages without the need for a user to perform translation programming. Program assets that currently exist in external programming languages can be used without reprogramming One module can consume the outputs of an upstream module, even when the consumed or consuming module is a third party execution environment module (e.g., such as an R module, Python module, etc.). Narayanan paragraph [0021], The module execution runtime (e.g., module runtime 112) can abstract away details such as input and output file location and format by converting input files into standardized types such as DataTable types, parsing the rest of the arguments, calling the module, then serializing output objects into files. Input to the third party execution environment module can be in the form of files 116a. A bridge such as bridge 122 can convert the files into objects such as objects 124 (e.g., DataTable objects) and can send the objects to third party execution environment module 104e. The third party execution environment module can communicate over a third party execution environment bridge such as bridge 122 to a third party execution environment such as execution environment 126. The bridge can be an interoperative module that facilitates interoperability with existing tools and languages. The third party execution environment bridge can convert data on which the program code operates to the format that the external programming language execution environment expects. Multiple different formats may be used and translated interchangeably while being associated with programming languages for the machine-learning models) wherein the request is received from a second machine learned model using the second programming language; (Narayanan paragraph [0020], In the interoperable machine learning platform represented in system 100, a user can employ a drag and connect paradigm in a user interface (e.g., user interface 108) to select and connect modules such as some combination of modules from a module library 104. Modules 104 can include a number of modules such as, for example, module 104a, module 104b . . . module 104n. Modules in the module library 104 can include one or more third party execution environment modules such as, for example, third party execution environment module 104e. Modules such as module 104e can enable interoperability between a first machine learning execution environment executing in a first programming language and a second execution environment executing in a second programming language without reprogramming Modules such as module 104e can enable interoperability with third party execution environments. Inputs to the module can be specified. Outputs from the module can be specified. Input can be data over which the module will compute. Data can include one or more datasets and/or schemas such as datasets/schemas 120. Data can be objects such as but not limited to DataTable objects. Such an object, which is a representation of two-dimensional tabular data and its corresponding schema, can be a type of representation used by the interoperative machine learning platform. Input can be parameters for the module. Parameters can be programming code in the external programming language (e.g., an R script). Parameters can be, for example, a script in an external programming language such as R, Python, or any other suitable programming language. Output can be results of the computations on the data. The selected modules can be composed to create a workflow such as workflow 106. Thus workflow 106 can include a number of tasks. The translation of data format can be initiated by the machine-learned model/modules enabling various programming languages).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic and Seraj with those of Narayanan. Narayanan teaches the process of translating access requests between different formats associated with programming languages. Narayanan explicitly teaches a system which allows for the interchangeability and translation of a plurality of different formats for programming languages as a means to provide additional flexibility and customization regarding the execution of operations (Narayanan paragraph [0033], FIG. 1b illustrates one non-limiting example of an architectural layering diagram 2 showing how software can be layered in the interoperable machine learning platform in accordance with aspects of the subject matter described herein. The top layer can include third party execution environment modules 4. These modules can issue calls to third party execution environments such as, for example, to an R execution environment, etc. so that processing is performed in the external programming language but to the interoperable machine learning platform these modules look identical to modules that execute in the programming language in which the interoperable machine learning platform software is written. In accordance with aspects of the subject matter described herein, the second layer can include conversion software called programming language bridges 6. The programming language bridges can convert abstract two-dimensional tabular data in a format that the machine learning platform can process into a format that the third party execution environment can process and vice versa. The next layer can include foundational executables 8 that perform lower level operations).

Regarding claim 3, Vodencarevic in view of Seraj in further view of Narayanan teaches The computer implemented method of claim 1, wherein providing access to the first memory block to the first machine learned model in the first programming language comprises translating a data type of data stored at the first memory block (Vodencarevic paragraph [0104], In general, training at the client units is based on the local data, wherein the local data may comprise local training data, which, in turn, comprises training input data and associated training output data. Training may thus comprise training a trainable model and/or machine learned model based on the input training data and the output training data (by the client unit). Specifically, this may comprise determining model output data based on the trainable model and/or machine learned model and the training input data (by applying the trainable model and/or machine learned model to the training input data) and adjusting the trainable model and/or machine learned model based on a comparison of the model output data and the output training data (by the client unit). The type of data provided to the machine learned model may be translated to another variant, also see Vodencarevic paragraph [0071] and [0084], From these databases, the local data can be accessed locally for training machine learned models and the later regular use of the machine learned models after deployment. The local access of the training data and, in particular, the delivery of the local data to the machine learned model may be administered or controlled by the client units).

Regarding claim 4, Vodencarevic in view of Seraj in further view of Narayanan teaches The computer implemented method of claim 1, wherein providing access to the first memory block to the first machine learned model comprises providing at least read access to the first memory block to the first machine learned model (Vodencarevic paragraph [0217], The computing unit 110 may comprise one or more processors and a working storage. The one or more processor(s) may include, for example, one or more central processing units (CPUs), graphics processing units (GPUs), and/or other processing devices. Computing unit 110 may further comprise a micro-controller or an integrated circuit. Alternatively, computing unit 110 may comprise a real or virtual group of computers like a so called ‘cluster’ or ‘cloud’. The working storage may include one or more computer-readable media such as a RAM for temporally loading data, e.g., data from the memory unit or data uploaded from the client units 300. The working storage may further store information accessible by the one or more processors, including instructions that can be executed by the one or more processors. The instructions can include instructions for implementing the download of toolsets and/or machine learning algorithms and/or machine learned models to the client units 300, reviewing the performance of the machine learned models available at the respective sites XA . . . XN, archiving the uploaded machine learned models, and/or initiating local updates of the machine learned models. The machine learned model has access to read data from the first memory block for training and other potential functionality).

Regarding claim 5, Vodencarevic in view of Seraj in further view of Narayanan teaches The computer implemented method of claim 4, wherein providing access to the data at the first memory block to the second machine learned model comprises copying the data at the first memory block to a second memory block and providing at least read access to the second memory block to the second machine learned model (Vodencarevic paragraphs [0173-0174], According to an embodiment, the generation of a performance log for an incremental machine learned models involves the steps of partitioning the local data into a plurality of folds, performing one or more cross-validating operations across the folds to obtain a performance log indicative of how the incremental machine learned model performs on the respective local data, wherein the cross-validating operations involve the continuous further training of the incremental machine learned model by incremental machine learning. A fold is, in other words, a partition or part of the local data. Each fold comprises one or more individual data sets of the local data. Data can be shared across the data units for access by incremental/plurality machine learned models).

Regarding claim 35, Vodencarevic in view of Seraj in further view of Narayanan teaches The method of claim 1, wherein the first programming language, the second programming language, or combinations thereof, comprise python, javascript, R, hypertext processor (PHP), practical extraction and report language (PERL), Ruby, C, C++, or combinations thereof (Vodencarevic paragraph [0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®).


Claim(s) 6 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee et al. (US Publication No. 2021/0182357 -- "Partee") and in further view of Gold et al. (US Publication No. 2019/0121889 -- "Gold").

Regarding claim 6, Vodencarevic teaches A computer implemented method comprising: receiving a plurality of incoming data, wherein each of the plurality of incoming data includes a corresponding data type; (Vodencarevic paragraph [0193], According to an embodiment, a computer-implemented method for client-specific federated learning in a system comprising a plurality of client computing devices and a central server unit is provided. The client units are respectively located at different local sites and respectively comprise local data. The method comprises a plurality of steps. One step is directed to receiving, by at least a client unit, a toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. Another step is directed to deriving and training, by at least one client unit, a machine learned model on the basis of its local data and the toolset. A further step is directed to communicating, by the at least one client unit, the machine learned model to the central server unit. Also see Vodencarevic paragraph [0199], The control unit may be further configured to control the download of the toolsets and (incremental) machine learned models to the client units and/or to process any data uploaded from the client units (i.e., (incremental) machine learned models, configuration files and/or performance logs), e.g., for storing or archiving the data in the memory unit. The control unit may further be configured for querying and retrieving of data (i.e., (incremental) machine learned models, configuration files and/or performance logs) from the memory unit according to one or of the method steps as set out above. The data received can be of a corresponding data type, see Vodencarevic paragraph [0235], The client computing units 310 are generally configured to communicate with the central server unit 100. This includes communicating to the central server unit 100 configurational data such as the type and amount of the local data D(A), D(B), the field of application of perspective machine learned model) storing each memory block of the one or more corresponding memory blocks to a storage location of the plurality of storage locations; (Vodencarevic paragraph [0067], Units and/or devices according to one or more example embodiments may also include one or more storage devices. The one or more storage devices may be tangible or non-transitory computer-readable storage media, such as random access memory (RAM), read only memory (ROM), a permanent mass storage device (such as a disk drive), solid state (e.g., NAND flash) device, and/or any other like data storage mechanism capable of storing and recording data. Storage locations may be used to store and record data units such as memory blocks of a flash NAND storage structure) wherein providing access to the dataset to the two or more machine learning models comprises providing access to the first machine learning model in the first programming language and providing access to the second machine learning model in the second programming language (Vodencarevic paragraph [0084], From these databases, the local data can be accessed locally for training machine learned models and the later regular use of the machine learned models after deployment. The local access of the training data and, in particular, the delivery of the local data to the machine learned model may be administered or controlled by the client units. Vodencarevic paragraph [0085], In general, the local data cannot be accessed from the outside of the local sites. In particular, the local data cannot be accessed by the central server unit. The local data may be subject to data privacy regulations which may prohibit that the local data leaves the local sites. The local data may, in particular, comprise data sets with which a machine learned model can be trained, validated and tested. As previously mentioned, the process of the machine learning models can be done in various programming languages such as Java, see Vodencarevic paragraph [0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®. Vodencarevic paragraph [0195], According to an embodiment, a central server unit for client-specific federated learning in a system comprising a plurality of client units is provided. Thereby, the client units are respectively located at different local sites. Further, local data is respectively stored at the client units. The central server unit comprises an interface unit, a computing unit and a memory unit. The interface unit is configured to communicate with the client units. The computing unit is configured to provide, to the client units via the interface unit, a toolset, the toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. The computing unit is further configured to receive, from the client units via the interface unit, machine learned models, the machine learned models being respectively derived from the toolset and trained based and the local data by the client units, and to store the received machine learned models in the memory unit. A plurality of different machine learned models may access the local data unit (i.e, first memory block) for given requests, and can consist of a different programming language amongst the many options).
Vodencarevic does not teach preprocessing the plurality of incoming data to create a dataset; mapping the dataset to one or more corresponding memory blocks; translating a first request to access the dataset at the one or more corresponding memory blocks from a first format associated with a first programming language to a second format, wherein the request is received from a first machine learned model using the first programming language; translating a second request to access the dataset at the one or more corresponding memory blocks from a third format associated with a second programming language to the second format, wherein the request is received from a second machine learned model using the second programming language; providing access to the dataset at the one or more corresponding memory blocks to two or more machine learning models, based on a determination that the two or more machine learning models have one or more dependencies on one another.
However, Narayanan teaches translating a first request to access the dataset at the one or more corresponding memory blocks from a first format associated with a first programming language to a second format, (Narayanan paragraph [0003], Interoperability between data formats, metadata schema and interfaces to machine learning (ML) functions and trained machine learning models can be provided with no loss of information ... Translation of data formats, metadata schema and interfaces to machine learning (ML) functions can occur transparently in the background so that the platform can respond to applications coded in the external programming language or languages without the need for a user to perform translation programming. Program assets that currently exist in external programming languages can be used without reprogramming One module can consume the outputs of an upstream module, even when the consumed or consuming module is a third party execution environment module (e.g., such as an R module, Python module, etc.). Narayanan paragraph [0021], The module execution runtime (e.g., module runtime 112) can abstract away details such as input and output file location and format by converting input files into standardized types such as DataTable types, parsing the rest of the arguments, calling the module, then serializing output objects into files. Input to the third party execution environment module can be in the form of files 116a. A bridge such as bridge 122 can convert the files into objects such as objects 124 (e.g., DataTable objects) and can send the objects to third party execution environment module 104e. The third party execution environment module can communicate over a third party execution environment bridge such as bridge 122 to a third party execution environment such as execution environment 126. The bridge can be an interoperative module that facilitates interoperability with existing tools and languages. The third party execution environment bridge can convert data on which the program code operates to the format that the external programming language execution environment expects. Multiple different formats may be used and translated interchangeably while being associated with programming languages for the machine-learning models) wherein the request is received from a first machine learned model using the first programming language; (Narayanan paragraph [0020], In the interoperable machine learning platform represented in system 100, a user can employ a drag and connect paradigm in a user interface (e.g., user interface 108) to select and connect modules such as some combination of modules from a module library 104. Modules 104 can include a number of modules such as, for example, module 104a, module 104b . . . module 104n. Modules in the module library 104 can include one or more third party execution environment modules such as, for example, third party execution environment module 104e. Modules such as module 104e can enable interoperability between a first machine learning execution environment executing in a first programming language and a second execution environment executing in a second programming language without reprogramming Modules such as module 104e can enable interoperability with third party execution environments. Inputs to the module can be specified. Outputs from the module can be specified. Input can be data over which the module will compute. Data can include one or more datasets and/or schemas such as datasets/schemas 120. Data can be objects such as but not limited to DataTable objects. Such an object, which is a representation of two-dimensional tabular data and its corresponding schema, can be a type of representation used by the interoperative machine learning platform. Input can be parameters for the module. Parameters can be programming code in the external programming language (e.g., an R script). Parameters can be, for example, a script in an external programming language such as R, Python, or any other suitable programming language. Output can be results of the computations on the data. The selected modules can be composed to create a workflow such as workflow 106. Thus workflow 106 can include a number of tasks. The translation of data format can be initiated by the machine-learned model/modules enabling various programming languages) translating a second request to access the dataset at the one or more corresponding memory blocks from a third format associated with a second programming language to the second format, (Narayanan paragraph [0003], Interoperability between data formats, metadata schema and interfaces to machine learning (ML) functions and trained machine learning models can be provided with no loss of information ... Translation of data formats, metadata schema and interfaces to machine learning (ML) functions can occur transparently in the background so that the platform can respond to applications coded in the external programming language or languages without the need for a user to perform translation programming. Program assets that currently exist in external programming languages can be used without reprogramming One module can consume the outputs of an upstream module, even when the consumed or consuming module is a third party execution environment module (e.g., such as an R module, Python module, etc.). Narayanan paragraph [0021], The module execution runtime (e.g., module runtime 112) can abstract away details such as input and output file location and format by converting input files into standardized types such as DataTable types, parsing the rest of the arguments, calling the module, then serializing output objects into files. Input to the third party execution environment module can be in the form of files 116a. A bridge such as bridge 122 can convert the files into objects such as objects 124 (e.g., DataTable objects) and can send the objects to third party execution environment module 104e. The third party execution environment module can communicate over a third party execution environment bridge such as bridge 122 to a third party execution environment such as execution environment 126. The bridge can be an interoperative module that facilitates interoperability with existing tools and languages. The third party execution environment bridge can convert data on which the program code operates to the format that the external programming language execution environment expects. Multiple different formats may be used and translated interchangeably while being associated with programming languages for the machine-learning models) wherein the request is received from a second machine learned model using the second programming language; (Narayanan paragraph [0020], In the interoperable machine learning platform represented in system 100, a user can employ a drag and connect paradigm in a user interface (e.g., user interface 108) to select and connect modules such as some combination of modules from a module library 104. Modules 104 can include a number of modules such as, for example, module 104a, module 104b . . . module 104n. Modules in the module library 104 can include one or more third party execution environment modules such as, for example, third party execution environment module 104e. Modules such as module 104e can enable interoperability between a first machine learning execution environment executing in a first programming language and a second execution environment executing in a second programming language without reprogramming Modules such as module 104e can enable interoperability with third party execution environments. Inputs to the module can be specified. Outputs from the module can be specified. Input can be data over which the module will compute. Data can include one or more datasets and/or schemas such as datasets/schemas 120. Data can be objects such as but not limited to DataTable objects. Such an object, which is a representation of two-dimensional tabular data and its corresponding schema, can be a type of representation used by the interoperative machine learning platform. Input can be parameters for the module. Parameters can be programming code in the external programming language (e.g., an R script). Parameters can be, for example, a script in an external programming language such as R, Python, or any other suitable programming language. Output can be results of the computations on the data. The selected modules can be composed to create a workflow such as workflow 106. Thus workflow 106 can include a number of tasks. The translation of data format can be initiated by the machine-learned model/modules enabling various programming languages).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic with those of Narayanan. Narayanan teaches the process of translating access requests between different formats associated with programming languages. Narayanan explicitly teaches a system which allows for the interchangeability and translation of a plurality of different formats for programming languages as a means to provide additional flexibility and customization regarding the execution of operations (Narayanan paragraph [0033], FIG. 1b illustrates one non-limiting example of an architectural layering diagram 2 showing how software can be layered in the interoperable machine learning platform in accordance with aspects of the subject matter described herein. The top layer can include third party execution environment modules 4. These modules can issue calls to third party execution environments such as, for example, to an R execution environment, etc. so that processing is performed in the external programming language but to the interoperable machine learning platform these modules look identical to modules that execute in the programming language in which the interoperable machine learning platform software is written. In accordance with aspects of the subject matter described herein, the second layer can include conversion software called programming language bridges 6. The programming language bridges can convert abstract two-dimensional tabular data in a format that the machine learning platform can process into a format that the third party execution environment can process and vice versa. The next layer can include foundational executables 8 that perform lower level operations).

Vodencarevic in view of Narayanan does not teach preprocessing the plurality of incoming data to create a dataset; mapping the dataset to one or more corresponding memory blocks; providing access to the dataset at the one or more corresponding memory blocks to two or more machine learning models, based on a determination that the two or more machine learning models have one or more dependencies on one another.
However, Partee teaches preprocessing the plurality of incoming data to create a dataset; mapping the dataset to one or more corresponding memory blocks; (Partee paragraph [0036], The low-resolution simulation output can be remapped, using an up-mapping technique, to a higher resolution grid (operation 304). The system can then preprocess the up-mapped simulation output to obtain samples suitable for training the PMN model (operation 306). As discussed previously, preprocessing the data can include extracting simulation features (e.g., KE, STR, and SSH in the MOM6 model) at each grid point and combining them into a TFRecord dataset. Mapping a dataset for corresponding memory can be done after preprocessing data. Also see Partee paragraph [0026], Data-preprocessing module 114 can preprocess the simulation data before it can be used as training samples for a machine-learning model. The outputs from many physical models, such as MOM6, are simulated on a multi-dimensional grid of points where values corresponding to the physical phenomena being simulated are captured. Collapsing this multi-dimensional grid of simulation data into a dataset for machine learning largely depends on the simulation model) providing access to the dataset at the one or more corresponding memory blocks to two or more machine learning models, (Partee paragraph [0026], Data-preprocessing module 114 can preprocess the simulation data before it can be used as training samples for a machine-learning model. The outputs from many physical models, such as MOM6, are simulated on a multi-dimensional grid of points where values corresponding to the physical phenomena being simulated are captured. Collapsing this multi-dimensional grid of simulation data into a dataset for machine learning largely depends on the simulation model. In some embodiments, data-preprocessing module 114 can extract simulation features at each grid point and combine them into a TFRecord dataset. TFRecord is a simple format for storing a sequence of binary records. Moreover, one cannot use model data at two different resolutions to infer from or train the same neural network because data at the two different resolutions have different dimensions. To solve this problem, data-preprocessing module 114 can use a conservative remapping technique to remap the grids between the two different resolutions. In some embodiments, data-preprocessing module 114 can implement a Climate Data Operations (CDO) tool to conduct the conservative remapping of grids between the two different resolutions. The dataset can be accessed by the machine-learning models in order to provide training).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic and Narayanan with those of Partee. Partee teaches constructing a mapping for a dataset corresponding to memory based on the preprocessing of incoming data, as well as providing access to said dataset for machine learning models. This process allows for additional models to be created as well as for more accurate and productive training of the machine learning models to be executed (Partee paragraph [0026], Data-preprocessing module 114 can preprocess the simulation data before it can be used as training samples for a machine-learning model. The outputs from many physical models, such as MOM6, are simulated on a multi-dimensional grid of points where values corresponding to the physical phenomena being simulated are captured. Collapsing this multi-dimensional grid of simulation data into a dataset for machine learning largely depends on the simulation model. In some embodiments, data-preprocessing module 114 can extract simulation features at each grid point and combine them into a TFRecord dataset. TFRecord is a simple format for storing a sequence of binary records. Moreover, one cannot use model data at two different resolutions to infer from or train the same neural network because data at the two different resolutions have different dimensions. To solve this problem, data-preprocessing module 114 can use a conservative remapping technique to remap the grids between the two different resolutions. In some embodiments, data-preprocessing module 114 can implement a Climate Data Operations (CDO) tool to conduct the conservative remapping of grids between the two different resolutions).

Vodencarevic in view of Narayanan in further view of Partee does not teach based on a determination that the two or more machine learning models have one or more dependencies on one another.
However, Gold teaches based on a determination that the two or more machine learning models have one or more dependencies on one another (Gold paragraph [0371], In such an example, a plurality of metrics may be used in a weighted or unweighted fashion to identify (2902) the preferred machine learning model. In such an example, the artificial intelligence infrastructure (2402) may be configured to use such information, for example, by automatically pushing the preferred machine learning model into a production environment while the remaining machine learning models are only utilized in a test or development environment, by providing such information to a user for use in selecting a machine learning model to use, by providing a recommendation that a particular user should switch from one machine learning model to another machine learning model in their production environment, by automatically rolling back to a previous version of a machine learning model if it is determined to be preferred over a subsequent version of the machine learning model, and so on. In the example method depicted in FIG. 29, identifying (2902) a preferred machine learning model from amongst a plurality of machine learning models can include evaluating (2904) one or more machine learning models utilizing a predetermined model test. The predetermined model test may be embodied, for example, as an A/B testing model in which two machine learning models are compared, as a canary testing model to determine that all dependencies are ready, and many others. The machine learning models have dependencies on one another and are used against each other for comparison).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee with those of Gold. Gold teaches two or more machine learning models having one or more dependencies on one another. This allows the system to use the plurality of machine learning models together in such a way as to obtain additional information and training for user usage which may result in improved performance overall (Gold paragraph [0371], In such an example, a plurality of metrics may be used in a weighted or unweighted fashion to identify (2902) the preferred machine learning model. In such an example, the artificial intelligence infrastructure (2402) may be configured to use such information, for example, by automatically pushing the preferred machine learning model into a production environment while the remaining machine learning models are only utilized in a test or development environment, by providing such information to a user for use in selecting a machine learning model to use, by providing a recommendation that a particular user should switch from one machine learning model to another machine learning model in their production environment, by automatically rolling back to a previous version of a machine learning model if it is determined to be preferred over a subsequent version of the machine learning model, and so on. In the example method depicted in FIG. 29, identifying (2902) a preferred machine learning model from amongst a plurality of machine learning models can include evaluating (2904) one or more machine learning models utilizing a predetermined model test. The predetermined model test may be embodied, for example, as an A/B testing model in which two machine learning models are compared, as a canary testing model to determine that all dependencies are ready, and many others).

Regarding claim 36, Vodencarevic in view of Narayanan in further view of Partee in further view of Gold teaches The method of claim 9, wherein the first programming language, the second programming language, or combinations thereof, comprise python, javascript, R, hypertext processor (PHP), practical extraction and report language (PERL), Ruby, C, C++, or combinations thereof (Vodencarevic paragraph [0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee in further view of Gold as applied to claim 6 above, and further in view of Kanabar et al. (US Publication No. 2014/0164377 -- "Kanabar").

Regarding claim 7, Vodencarevic in view of Narayanan in further view of Partee in further view of Gold and further in view of Kanabar teaches The computer implemented method of claim 6, wherein storing each memory block of the one or more corresponding memory blocks comprises storing the dataset at the one or more corresponding memory blocks as data type agnostic data (Kanabar paragraph [0037], FIG. 5 is a diagram of one embodiment of a data flow 75 showing the protocol mapping system 57 in the synchrophasor data management system (SDMS) 44 of FIG. 3. As described above, the SDMS 44 and more specifically the SPS 50 may be configured to accept inputs with varying protocols and to output datasets with varying protocols, which may be accomplished through mapping between multiple communication protocols, for example, to the agnostic data format).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee and Gold with those of Kanabar. Kanabar teaches using an agnostic data type for the dataset corresponding to the memory management system. Using an agnostic data type is a benefit to the system as it allows for far more flexibility regarding the type of protocol used for accepting inputs (Kanabar paragraph [0037], FIG. 5 is a diagram of one embodiment of a data flow 75 showing the protocol mapping system 57 in the synchrophasor data management system (SDMS) 44 of FIG. 3. As described above, the SDMS 44 and more specifically the SPS 50 may be configured to accept inputs with varying protocols and to output datasets with varying protocols, which may be accomplished through mapping between multiple communication protocols, for example, to the agnostic data format. The present techniques enable the SDMS 44 to operate in multiple protocols. For example, the SDMS 44 may accept an input signal 53 (represented by the dashed box) in a first protocol. The Input Protocol Handler 52 in the SDMS 44 may then use the protocol mappings 77 to convert the input signal 53 into an agnostic format 78. It should be appreciated that, in another embodiment, the Input Protocol Handler 52 may leave the input signal 53 in the first protocol 76, which may be also usable by the SPS 50. The Input Protocol Handler 52 may convert the input signal 53 to the agnostic format 78 by using data constructs, such as C-struct, an object oriented class, memory map, or an equivalent. The agnostic format 78 may be configured to be usable by the SPS 50 during all facets of data processing).


Claim(s) 27-28, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee and in further view of Karaffa et al. (US Publication No. 2012/0306648 -- "Karaffa").

Regarding claim 27, Vodencarevic teaches At least one non-transitory computer-readable storage medium including instructions that when executed by a processor, cause the processor to: in response to receiving a first access request to access a first memory block from a first machine learned model, providing access to the first memory block; (Vodencarevic paragraph [0231], From these databases, the local data can be accessed locally for training machine learned models and the later regular use of the machine learned model after deployment. The local access of the training data and, in particular, the delivery of the local data D(A), D(B) to the machine learned model may be administered or controlled by the client computing units 310. In particular, the local data D(A), D(B) cannot be accessed from the outside as the local data D(A), D(B) may be subject to data privacy regulations which may prohibit that the local data leaves the local sites. To this end, the client units 300 and/or the local memory unit 320 may be configured such that the local memory unit 320 cannot be accessed from the outside. Access to memory units such as memory blocks may be provided to machine learned models. This may be done via a specific programming language as seen above or in Vodencarevic paragraphs [0070-0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®) and in response to receiving a second access request to access a second memory block from a second machine learned model, providing access to the second memory block, (Vodencarevic paragraph [0195], According to an embodiment, a central server unit for client-specific federated learning in a system comprising a plurality of client units is provided. Thereby, the client units are respectively located at different local sites. Further, local data is respectively stored at the client units. The central server unit comprises an interface unit, a computing unit and a memory unit. The interface unit is configured to communicate with the client units. The computing unit is configured to provide, to the client units via the interface unit, a toolset, the toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. The computing unit is further configured to receive, from the client units via the interface unit, machine learned models, the machine learned models being respectively derived from the toolset and trained based and the local data by the client units, and to store the received machine learned models in the memory unit. A plurality of different machine learned models may access the local data unit (i.e, first memory block) for given requests) wherein access to the first memory block is provided to the first machine learned model in the first programming language, (Vodencarevic paragraph [0218], Memory unit 120 may be realized as a cloud storage. Alternatively, memory unit 120 may be realized as a local or spread storage within the premises of the central server unit 100. Memory unit 120 may comprise one or more memory devices. A plurality of repositories or databases may be configured in memory unit 120. One may be a model repository 121 configured to store or archive a plurality of machine learned models A, B, Ai, Bi, BixA, Ai*, A2, . . . . Machine learned models may be brought into a storable format by appropriately translating data structures or objects states of the machine learned models (a process which is known as “serialization”). For instance, the programming language Python provides the “pickle”-standard library module in this regard. As an alternative, the machine learned models may be archived in the form of DLL-files. Data objects/structures may be translated from a first format associated with a programming language such as Python, to a second format) and wherein access to the second memory block is provided to the second machine learned model in the second programming language (Vodencarevic paragraph [0195], According to an embodiment, a central server unit for client-specific federated learning in a system comprising a plurality of client units is provided. Thereby, the client units are respectively located at different local sites. Further, local data is respectively stored at the client units. The central server unit comprises an interface unit, a computing unit and a memory unit. The interface unit is configured to communicate with the client units. The computing unit is configured to provide, to the client units via the interface unit, a toolset, the toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. The computing unit is further configured to receive, from the client units via the interface unit, machine learned models, the machine learned models being respectively derived from the toolset and trained based and the local data by the client units, and to store the received machine learned models in the memory unit. A plurality of different machine learned models may access the local data unit (i.e, first memory block) for given requests, and can consist of a different programming language amongst the many options (see Vodencarevic paragraph [0071]).
Vodencarevic does not teach map, based at least in part on one or more configurable parameters, each data of a plurality of incoming data to a corresponding memory block; store, based at least in part on the one or more configurable parameters, each memory block to a storage location of a plurality of storage locations; translate a first access request to access a first memory block from a first format associated with a first programming language to a second format; translate a second access request to access a second memory block from a third format associated with a second programming language to the second format.
However, Narayanan teaches translate a first access request to access a first memory block from a first format associated with a first programming language to a second format; translate a second access request to access a second memory block from a third format associated with a second programming language to the second format; (Narayanan paragraph [0003], Interoperability between data formats, metadata schema and interfaces to machine learning (ML) functions and trained machine learning models can be provided with no loss of information ... Translation of data formats, metadata schema and interfaces to machine learning (ML) functions can occur transparently in the background so that the platform can respond to applications coded in the external programming language or languages without the need for a user to perform translation programming. Program assets that currently exist in external programming languages can be used without reprogramming One module can consume the outputs of an upstream module, even when the consumed or consuming module is a third party execution environment module (e.g., such as an R module, Python module, etc.). Narayanan paragraph [0021], The module execution runtime (e.g., module runtime 112) can abstract away details such as input and output file location and format by converting input files into standardized types such as DataTable types, parsing the rest of the arguments, calling the module, then serializing output objects into files. Input to the third party execution environment module can be in the form of files 116a. A bridge such as bridge 122 can convert the files into objects such as objects 124 (e.g., DataTable objects) and can send the objects to third party execution environment module 104e. The third party execution environment module can communicate over a third party execution environment bridge such as bridge 122 to a third party execution environment such as execution environment 126. The bridge can be an interoperative module that facilitates interoperability with existing tools and languages. The third party execution environment bridge can convert data on which the program code operates to the format that the external programming language execution environment expects. Multiple different formats may be used and translated interchangeably while being associated with programming languages for the machine-learning models).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic with those of Narayanan. Narayanan teaches the process of translating access requests between different formats associated with programming languages. Narayanan explicitly teaches a system which allows for the interchangeability and translation of a plurality of different formats for programming languages as a means to provide additional flexibility and customization regarding the execution of operations (Narayanan paragraph [0033], FIG. 1b illustrates one non-limiting example of an architectural layering diagram 2 showing how software can be layered in the interoperable machine learning platform in accordance with aspects of the subject matter described herein. The top layer can include third party execution environment modules 4. These modules can issue calls to third party execution environments such as, for example, to an R execution environment, etc. so that processing is performed in the external programming language but to the interoperable machine learning platform these modules look identical to modules that execute in the programming language in which the interoperable machine learning platform software is written. In accordance with aspects of the subject matter described herein, the second layer can include conversion software called programming language bridges 6. The programming language bridges can convert abstract two-dimensional tabular data in a format that the machine learning platform can process into a format that the third party execution environment can process and vice versa. The next layer can include foundational executables 8 that perform lower level operations).

Vodencarevic in view of Narayanan does not teach map, based at least in part on one or more configurable parameters, each data of a plurality of incoming data to a corresponding memory block; store, based at least in part on the one or more configurable parameters, each memory block to a storage location of a plurality of storage locations.
However, Partee teaches map, based at least in part on one or more configurable parameters, each data of a plurality of incoming data to a corresponding memory block; (Partee paragraph [0010], The embodiments described herein solve the technical problem of optimizing parameters of a numerical model in a cost-effective way by allowing model users and developers to tune the numerical models at a low resolution and then convert the tuned parameters to their high-resolution equivalents. More specifically, the system uses a machine-learning technique to learn a mapping between the low-resolution model parameters (e.g., optimal model parameters obtained by tuning the model at the low resolution) and high-resolution parameters (e.g., optimal model parameters that can be used to run the simulation at a high resolution). To do so, a deep neural network (referred to as the parameter mapping network or PMN) can be trained to deduct low-resolution parameters from low-resolution simulation output. One can also feed high-resolution model outputs to the trained PMN to obtain a mapping space that corresponds to a low-resolution estimation of the high-resolution model parameters. The corresponding low-resolution estimation of the high-resolution model parameters (referred to as a low-resolution mapping space) and the actual parameters used for running the high-resolution model (referred to as a high-resolution parameter space) can then be used to train a second machine-learning model (referred to as the parameter mapping transform or PMT) to learn the relationship between the low-resolution mapping space and the high-resolution parameter space. Mapping for the memory blocks can be done based on certain model parameters).
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic and Narayanan with those of Partee. Partee teaches mapping based on configurable parameters incoming data for memory blocks, which can allow the system to organize data in such a way as to be optimized for any purpose or function the user wishes to apply it for, such as to optimize storage space or the speed of machine learning models being trained (Partee paragraph [0010], The embodiments described herein solve the technical problem of optimizing parameters of a numerical model in a cost-effective way by allowing model users and developers to tune the numerical models at a low resolution and then convert the tuned parameters to their high-resolution equivalents. More specifically, the system uses a machine-learning technique to learn a mapping between the low-resolution model parameters (e.g., optimal model parameters obtained by tuning the model at the low resolution) and high-resolution parameters (e.g., optimal model parameters that can be used to run the simulation at a high resolution). To do so, a deep neural network (referred to as the parameter mapping network or PMN) can be trained to deduct low-resolution parameters from low-resolution simulation output. One can also feed high-resolution model outputs to the trained PMN to obtain a mapping space that corresponds to a low-resolution estimation of the high-resolution model parameters. The corresponding low-resolution estimation of the high-resolution model parameters (referred to as a low-resolution mapping space) and the actual parameters used for running the high-resolution model (referred to as a high-resolution parameter space) can then be used to train a second machine-learning model (referred to as the parameter mapping transform or PMT) to learn the relationship between the low-resolution mapping space and the high-resolution parameter space).

Vodencarevic in view of Narayanan in further view of Partee does not teach store, based at least in part on the one or more configurable parameters, each memory block to a storage location of a plurality of storage locations.
However, Karaffa teaches store, based at least in part on the one or more configurable parameters, each memory block to a storage location of a plurality of storage locations; (Karaffa paragraph [0034], For example, the device 40 may have a resource block (e.g., stored in memory 97) that includes a reporting mode parameter, a multi-bit alarm parameter, a limit notify parameter, and a priority parameter. These underlying device parameters may be set by the user interface 100 (via controller 26) in order to enable alerts according to the operator selection. For example, to enable alerts on device 40, the reporting mode parameter may be set to active (e.g., true), the multi-bit alarm parameter may be set to active (e.g., true), the limit notify parameter may be set to a value greater than 0 (e.g., 20), and the priority parameter for the device 40 may be set to greater than 2. In some embodiments, the user interface 100 may include a list of values to be applied to the parameters of the device to enable alerts. For example, if the priority parameter of the alarm is to be greater than 2 for alerts to be enabled, the user interface 100 may determine a value (e.g., 3) to set for the priority parameter based upon such a list. Memory blocks may be stored based on given parameter values such as a priority rank parameter).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee with those of Karaffa. Karaffa teaches storing a memory block based on a configurable parameter, which can allow the memory device to be optimized in a way that the user desires via the user interface. Providing memory block storage based on priority for example, can emphasize the important or higher demand blocks first resulting in improved performance (Karaffa paragraph [0034] and paragraph [0067], The remainder of the steps in the process 220 (blocks 134-140) that involve setting of the Fieldbus Foundation parameters on the device by the controller 26 may occur in a similar manner to that described above with regard to FIG. 4. In certain embodiments, the Fieldbus Foundation device 40 may send one or more confirmation messages back to the controller 26 to verify that all parameters have been set. Similarly, in certain embodiments, one or more confirmation messages may be exchanged between the controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100, to indicate that the appropriate parameters have been set to disable the alert. For example, based on confirmation information sent upstream to the user interface 100, the user interface 100 may present the operator with a confirmation message (e.g., in a pop-up box or notification area) indicating that the alert has been disabled, the underlying Fieldbus Foundation device parameters that have been set, and the value assigned to each. Additionally, in certain embodiments, any errors encountered during the execution of the process 220 may also be exchanged between the device 40 and the controller 26, controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100 in order for the user interface 100 to inform the operator that an error has occurred during the disabling of the alert for the device).

Regarding claim 28, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa teaches The at least one computer-readable storage medium of claim 27, wherein the instructions, when executed by the processor, further cause the processor to: performing a scoring algorithm on each data of the plurality of incoming data, wherein the scoring algorithm determines a tier for each data of the plurality of incoming data, and wherein the scoring algorithm comprises a sliding window algorithm, a cached data algorithm, a Pearson correlation algorithm, a chi-squared algorithm, a recursive feature elimination algorithm, a lasso algorithm, a tree-based algorithm, or combinations thereof (Vodencarevic paragraph [0093],  A machine learned model, in general, may be seen as mapping input data to output data thereby fulfilling a certain learned task at the local sites. Machine learned models which can be created from the toolset (the machine learning algorithms) may be based on one or more neural networks (e.g., deep neural networks, recurrent neural networks, convolutional neural networks, convolutional deep neural networks, adversarial networks, deep adversarial networks and/or a generative adversarial networks etc.) and/or other algorithms including Bayesian networks, decision trees, random forest schemes, support vector machines, linear or logistic regression models, gradient averaging, k-means clustering, Q-learning, genetic algorithms and/or association rules or other suitable models and any combination of the aforesaid. Instead of the term “neural network” the term “neuronal net” can also be used. The output data generated by the machine learned models may depend on one or more parameters of the machine learned model. The machine learned model may use an algorithm (such as a tree-based algorithm for example) to determine the parameters/values of the incoming data, acquired from a local data unit, see Vodencarevic paragraphs [0084-0085], From these databases, the local data can be accessed locally for training machine learned models and the later regular use of the machine learned models after deployment. The local access of the training data and, in particular, the delivery of the local data to the machine learned model may be administered or controlled by the client units. In general, the local data cannot be accessed from the outside of the local sites. In particular, the local data cannot be accessed by the central server unit. The local data may be subject to data privacy regulations which may prohibit that the local data leaves the local sites. The local data may, in particular, comprise data sets with which a machine learned model can be trained, validated and tested. Data sets may comprise input data and associated output data which can be used to evaluate the performance of a machine learned model during supervised learning).

Regarding claim 30, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa teaches The at least one computer-readable storage medium of claim 27, wherein the first programming language, the second programming language, or combinations thereof, comprise python, javascript, R, hypertext processor (PHP), practical extraction and report language (PERL), Ruby, C, C++, or combinations thereof (Vodencarevic paragraph [0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®).

Regarding claim 34, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa teaches The at least one computer-readable storage medium of claim 27, wherein the one or more configurable parameters include a priority rank determination for each storage location of the plurality of storage locations (Karaffa paragraph [0034], For example, the device 40 may have a resource block (e.g., stored in memory 97) that includes a reporting mode parameter, a multi-bit alarm parameter, a limit notify parameter, and a priority parameter. These underlying device parameters may be set by the user interface 100 (via controller 26) in order to enable alerts according to the operator selection. For example, to enable alerts on device 40, the reporting mode parameter may be set to active (e.g., true), the multi-bit alarm parameter may be set to active (e.g., true), the limit notify parameter may be set to a value greater than 0 (e.g., 20), and the priority parameter for the device 40 may be set to greater than 2. In some embodiments, the user interface 100 may include a list of values to be applied to the parameters of the device to enable alerts. For example, if the priority parameter of the alarm is to be greater than 2 for alerts to be enabled, the user interface 100 may determine a value (e.g., 3) to set for the priority parameter based upon such a list. Memory blocks may be stored based on given parameter values such as a priority rank parameter).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee with those of Karaffa. Karaffa teaches storing a memory block based on a configurable parameter, which can allow the memory device to be optimized in a way that the user desires via the user interface. Providing memory block storage based on priority for example, can emphasize the important or higher demand blocks first resulting in improved performance (Karaffa paragraph [0034] and paragraph [0067], The remainder of the steps in the process 220 (blocks 134-140) that involve setting of the Fieldbus Foundation parameters on the device by the controller 26 may occur in a similar manner to that described above with regard to FIG. 4. In certain embodiments, the Fieldbus Foundation device 40 may send one or more confirmation messages back to the controller 26 to verify that all parameters have been set. Similarly, in certain embodiments, one or more confirmation messages may be exchanged between the controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100, to indicate that the appropriate parameters have been set to disable the alert. For example, based on confirmation information sent upstream to the user interface 100, the user interface 100 may present the operator with a confirmation message (e.g., in a pop-up box or notification area) indicating that the alert has been disabled, the underlying Fieldbus Foundation device parameters that have been set, and the value assigned to each. Additionally, in certain embodiments, any errors encountered during the execution of the process 220 may also be exchanged between the device 40 and the controller 26, controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100 in order for the user interface 100 to inform the operator that an error has occurred during the disabling of the alert for the device).


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee and in further view of Karaffa as applied to claim 27 above, and further in view of Nagarajegowda et al. (US Publication No. 2022/0269903 -- "Nagarajegowda").

Regarding claim 29, Vodencarevic in view of Narayanan in further view of Partee and in further view of Karaffa and further in view of Nagarajegowda teaches The at least one computer-readable storage medium of claim 27, wherein the instructions, when executed by the processor, further case the processor to: train, based at least on receiving the first memory block in response to the first access request, the first machine learned model using the first memory block, wherein receiving the first memory block occurs in real time, near-real time, or combinations thereof; and train, based at least on receiving the second memory block in response to the second access request, the second machine learned model using the second memory block, wherein receiving the second memory block occurs in real time, near-real time, or combinations thereof (Nagarajegowda paragraph [0045], Also, such an embodiment additionally includes processing input capacity data (e.g., all incoming capacity metric data, obtained in approximately real-time, pertaining to the given storage objects and/or storage system(s) associated with the trained machine learning model) using the at least one trained machine learning model and forecasting capacity information related thereto based on the output of the at least one machine learning model. By way of example, an illustrative embodiment can include obtaining capacity telemetry data for a given storage object (e.g., obtaining such data every hour), extracting, from the obtained data and/or additional previously obtained capacity telemetry data, the most recent 168 hourly data points, and normalizing at least a portion of the extracted data. Further, such an illustrative embodiment includes processing the normalized data using at least one trained machine learning model, and outputting a “FULL” or “NOT FULL” designation, indicating whether the given storage object is likely to run out of capacity in the near future (e.g., within a predetermined temporal period). Additionally or alternatively, such an embodiment can include performing one or more automated actions based at least in part on the output generated by the at least one machine learning model (e.g., automatically providing the output to at least one storage management system, automatically modifying and/or updating one or more storage objects within at least one storage system, updating and/or further training the at least one machine learning model using the output, etc.). As described above, at least one machine learning model (i.e., can be multiple) use real-time training as a means of receiving memory storage objects and corresponding contained data. Also see Nagarajegowda paragraph [0034], Accordingly, at least one embodiment includes performing scalable capacity forecasting in storage systems using machine learning techniques. As detailed herein, storage capacity forecasting and planning tools can predict how much storage a system and/or an organization will require so that sufficient capacity (e.g., disk space) can be obtained to meet the needs of users and/or applications. In one or more embodiments, storage capacity forecasting techniques are implemented in approximately real time for all storage objects of one or more given storage systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee and Karaffa with those of Nagarajegowda. Nagarajegowda teaches using real-time training for a plurality of machine learning models, which allows the system to provide real-time adjustments based on the received data such as indicating a 'full' or 'not full' designation based on the current quantity of training data received by the machine learning model, as well as other various benefits allowed by storage capacity forecasting (Nagarajegowda paragraph [0045] and paragraph [0034], Accordingly, at least one embodiment includes performing scalable capacity forecasting in storage systems using machine learning techniques. As detailed herein, storage capacity forecasting and planning tools can predict how much storage a system and/or an organization will require so that sufficient capacity (e.g., disk space) can be obtained to meet the needs of users and/or applications. In one or more embodiments, storage capacity forecasting techniques are implemented in approximately real time for all storage objects of one or more given storage systems. As further noted herein, the ability to forecast storage capacity for all storage objects of one or more given storage systems, as carried out in accordance with one or more embodiments, significantly limits costs potentially caused by data loss events and/or data unavailability events).


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee and in further view of Karaffa as applied to claim 27 above, and further in view of Seraj.

Regarding claim 31, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa and further in view of Seraj teaches The at least one computer-readable storage medium of claim 27, wherein the instructions, when executed by the processor, further cause the processor to: in response to receiving a third access request to access the first memory block (Seraj claim 1, A method for providing distributed machine learning, the method comprising: receiving, at a controller device, an electronic communication from a requester device, wherein the electronic communication comprises a request that corresponds with a single response; parsing and translating, by the controller device, the request to determine a set of machine learning (ML) models that are each associated with a different computing node to: execute the corresponding ML model that determines each of a first set of responses to the request, and provide each of the first set of responses to the request to a second computational layer, wherein the second computational layer is to: assign weights to each of the first set of responses, and aggregate each of the weighted first set of responses to a combined single response to the request; and providing, by the controller device to the requester device, the combined single response to the request. A third machine learned model (of a plurality) may request to access a given data, see Seraj paragraph [0005], In some examples, the systems, methods, and computer readable media can provide a computed-generated response to a requesting device from a set of distributed machine learning (ML) models. For example, the requester may submit an electronic message that corresponds with a single response. A controller may parse and/or translate the request to determine a set of ML models that are trained to determine a response to the request. The set of ML models may be associated with a different entity and be trained to provide the response based on various training data input. Each of the set of the ML models may be executed by a computing node corresponding with each entity that is configured to provide the response for that ML model. Each of the responses may be first responses that are provided to a second computational layer that assigns weights to. each of the first responses. The second computational layer may aggregate the weighted first response to generate a second combined response, which can be provided back to the requesting device) in a third programming language from a third machine learned model, providing access to the first memory block, wherein access to the first memory block is provided to the third machine learned model in the third programming language (Vodencarevic paragraph [0247], In step C21, a performance log PL(A), PL(B) is generated for the machine learned models A, B by the respective client unit 300. The performance log is indicative of the performance of a given machine learned model A, B, e.g., in terms of the accuracy of the machine learned model A, B. The performance log PL(A), PL(B) may be generated by measuring the performance of a machine learned model A, B on local test sets as part of the local data D(A), D(B). In this regard, any appropriate performance metric may be used to generate the performance logs PL(A), PL(B). One example is the Area under the ROC Curve method (AUC) as often used in binary classification tasks. Further, initial model development, training and the generation of a performance log may be interlinked. For instance, the machine learned model might be trained, validated, and at the same time tested by a nested cross-validation scheme, which provides an indication of the performance of a machine learned model (as compared to other machine learned model derivable from the toolset TS or the set of machine learning algorithms). The plurality of machine learning models may include a third machine learned model which can consist of a plurality of different programming languages as described in Vodencarevic paragraph [0071], The computer programs may include: (i) descriptive text to be parsed, such as HTML (hypertext markup language) or XML (extensible markup language), (ii) assembly code, (iii) object code generated from source code by a compiler, (iv) source code for execution by an interpreter, (v) source code for compilation and execution by a just-in-time compiler, etc. As examples only, source code may be written using syntax from languages including C, C++, C#, Objective-C, Haskell, Go, SQL, R, Lisp, Java®, Fortran, Perl, Pascal, Curl, OCaml, Javascript®, HTML5, Ada, ASP (active server pages), PHP, Scala, Eiffel, Smalltalk, Erlang, Ruby, Flash®, Visual Basic®, Lua, and Python®).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee and Karaffa with those of Seraj. Seraj teaches a second machine learned model requesting access to data memory. By allowing the machine learned model to request the access, the machine learned models can access a much greater quantity of data resulting in faster data training (Seraj paragraph [0007], In some examples, the entity sources of each first response may be distributed and anonymous to the requesting device. The entities may be private and unknown to the requester. The entity corresponding with the second computational layer (e.g., a central computer) may provide an allocation of credits to each of the entity sources for providing each first response (e.g., tokens, payment, etc.). The distributed system may help remove the requirement that a single ML model needs to be generated centrally to provide these response predictions. Individual entity modelers or controllers with similar data may form assemblies. Their models may be generated independently from one another outside of this system).


Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa as applied to claim 27 above, and further in view of Seraj in further view of Nagarajegowda.

Regarding claim 32, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa and further in view of Seraj in further view of Nagarajegowda teaches The at least one computer-readable storage medium of claim 27, wherein the instructions, when executed by the processor, further cause the processor to: in response to receiving a fourth access request to access a fourth memory block (Seraj claim 1, A method for providing distributed machine learning, the method comprising: receiving, at a controller device, an electronic communication from a requester device, wherein the electronic communication comprises a request that corresponds with a single response; parsing and translating, by the controller device, the request to determine a set of machine learning (ML) models that are each associated with a different computing node to: execute the corresponding ML model that determines each of a first set of responses to the request, and provide each of the first set of responses to the request to a second computational layer, wherein the second computational layer is to: assign weights to each of the first set of responses, and aggregate each of the weighted first set of responses to a combined single response to the request; and providing, by the controller device to the requester device, the combined single response to the request. A fourth machine learned model (of a plurality) may request to access a given data, see Seraj paragraph [0005], In some examples, the systems, methods, and computer readable media can provide a computed-generated response to a requesting device from a set of distributed machine learning (ML) models. For example, the requester may submit an electronic message that corresponds with a single response. A controller may parse and/or translate the request to determine a set of ML models that are trained to determine a response to the request. The set of ML models may be associated with a different entity and be trained to provide the response based on various training data input. Each of the set of the ML models may be executed by a computing node corresponding with each entity that is configured to provide the response for that ML model. Each of the responses may be first responses that are provided to a second computational layer that assigns weights to. each of the first responses. The second computational layer may aggregate the weighted first response to generate a second combined response, which can be provided back to the requesting device) in the first programming language from the first machine learned model, providing access to the fourth memory block, wherein access to the fourth memory block is provided to the first machine learned model in the first programming language; (Vodencarevic paragraph [0195], According to an embodiment, a central server unit for client-specific federated learning in a system comprising a plurality of client units is provided. Thereby, the client units are respectively located at different local sites. Further, local data is respectively stored at the client units. The central server unit comprises an interface unit, a computing unit and a memory unit. The interface unit is configured to communicate with the client units. The computing unit is configured to provide, to the client units via the interface unit, a toolset, the toolset being configured such that a plurality of different types of machine learned models can be derived from the toolset. The computing unit is further configured to receive, from the client units via the interface unit, machine learned models, the machine learned models being respectively derived from the toolset and trained based and the local data by the client units, and to store the received machine learned models in the memory unit. A plurality of different machine learned models may access the local data unit (i.e, fourth memory block) for given requests, and can consist of a different programming language amongst the many options (see Vodencarevic paragraph [0071]) and evaluating the first machine learned model using the fourth memory block, wherein receiving the fourth memory block occurs in real time, near-real time, or combinations thereof (Nagarajegowda paragraph [0045], Also, such an embodiment additionally includes processing input capacity data (e.g., all incoming capacity metric data, obtained in approximately real-time, pertaining to the given storage objects and/or storage system(s) associated with the trained machine learning model) using the at least one trained machine learning model and forecasting capacity information related thereto based on the output of the at least one machine learning model. By way of example, an illustrative embodiment can include obtaining capacity telemetry data for a given storage object (e.g., obtaining such data every hour), extracting, from the obtained data and/or additional previously obtained capacity telemetry data, the most recent 168 hourly data points, and normalizing at least a portion of the extracted data. Further, such an illustrative embodiment includes processing the normalized data using at least one trained machine learning model, and outputting a “FULL” or “NOT FULL” designation, indicating whether the given storage object is likely to run out of capacity in the near future (e.g., within a predetermined temporal period). Additionally or alternatively, such an embodiment can include performing one or more automated actions based at least in part on the output generated by the at least one machine learning model (e.g., automatically providing the output to at least one storage management system, automatically modifying and/or updating one or more storage objects within at least one storage system, updating and/or further training the at least one machine learning model using the output, etc.). As described above, at least one machine learning model (i.e., can be multiple) use real-time training as a means of receiving memory storage objects and corresponding contained data. Also see Nagarajegowda paragraph [0034], Accordingly, at least one embodiment includes performing scalable capacity forecasting in storage systems using machine learning techniques. As detailed herein, storage capacity forecasting and planning tools can predict how much storage a system and/or an organization will require so that sufficient capacity (e.g., disk space) can be obtained to meet the needs of users and/or applications. In one or more embodiments, storage capacity forecasting techniques are implemented in approximately real time for all storage objects of one or more given storage systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee and Karaffa and Seraj with those of Nagarajegowda. Nagarajegowda teaches using real-time training for a plurality of machine learning models, which allows the system to provide real-time adjustments based on the received data such as indicating a 'full' or 'not full' designation based on the current quantity of training data received by the machine learning model, as well as other various benefits allowed by storage capacity forecasting (Nagarajegowda paragraph [0045] and paragraph [0034], Accordingly, at least one embodiment includes performing scalable capacity forecasting in storage systems using machine learning techniques. As detailed herein, storage capacity forecasting and planning tools can predict how much storage a system and/or an organization will require so that sufficient capacity (e.g., disk space) can be obtained to meet the needs of users and/or applications. In one or more embodiments, storage capacity forecasting techniques are implemented in approximately real time for all storage objects of one or more given storage systems. As further noted herein, the ability to forecast storage capacity for all storage objects of one or more given storage systems, as carried out in accordance with one or more embodiments, significantly limits costs potentially caused by data loss events and/or data unavailability events).

Regarding claim 33, Vodencarevic in view of Narayanan in further view of Partee in further view of Karaffa and further in view of Seraj in further view of Nagarajegowda teaches The at least one computer-readable storage medium of claim 32, wherein the first memory block comprises training data for training a machine learned model, and wherein the fourth memory block comprises evaluation data for evaluating the machine learned model, and wherein the first machine learned model is trained based on supervised learning, unsupervised learning, or combinations thereof (Vodencarevic paragraph [0085], In general, the local data cannot be accessed from the outside of the local sites. In particular, the local data cannot be accessed by the central server unit. The local data may be subject to data privacy regulations which may prohibit that the local data leaves the local sites. The local data may, in particular, comprise data sets with which a machine learned model can be trained, validated and tested. Data sets may comprise input data and associated output data which can be used to evaluate the performance of a machine learned model during supervised learning. The output data may be verified results corresponding to the input data. The output data may be generated and/or verified by a human based on the input data. For unsupervised learning, no output data is required. Further, the local data may comprise data outside of the data sets for training, validation and testing which is to be processed by the readily trained and deployed machine learned model during regular use. One of the plurality of machine learned models can use unsupervised learning for training, also see Vodencarevic paragraph [0091], Further, the machine learned models may differ with regards to the learning processes. For instance, one type of machine learned models may infer functions from using labeled data pairs by ways of supervised learning. Examples include various kinds of neural networks, decision trees, or Bayesian networks. Other types of machine learned networks derivable from the toolset may support unsupervised learning where previously unknown patters are found in data sets without pre-existing labels or semi-supervised learning. Examples include deep believe nets, hierarchical clustering, or k-means. In terms of machine learning paradigms, yet a third type of machine learning models relates to models supporting reinforcement learning which is concerned with how models ought to take actions in an environment so as to maximize some notion of cumulative reward. Examples include Q-learning or learning classifier systems).


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic in view of Narayanan in further view of Partee in further view of Gold as applied to claim 6 above, and further in view of Karaffa.

Regarding claim 37, Vodencarevic in view of Narayanan in further view of Partee in further view of Gold and further in view of Karaffa teaches The method of claim 6, wherein storing each memory block of the one or more memory blocks to a storage location of the plurality of storage locations comprises storing each memory block of the one or more memory blocks to a storage location of the plurality of storage locations based on one or more configurable parameters (Karaffa paragraph [0034], For example, the device 40 may have a resource block (e.g., stored in memory 97) that includes a reporting mode parameter, a multi-bit alarm parameter, a limit notify parameter, and a priority parameter. These underlying device parameters may be set by the user interface 100 (via controller 26) in order to enable alerts according to the operator selection. For example, to enable alerts on device 40, the reporting mode parameter may be set to active (e.g., true), the multi-bit alarm parameter may be set to active (e.g., true), the limit notify parameter may be set to a value greater than 0 (e.g., 20), and the priority parameter for the device 40 may be set to greater than 2. In some embodiments, the user interface 100 may include a list of values to be applied to the parameters of the device to enable alerts. For example, if the priority parameter of the alarm is to be greater than 2 for alerts to be enabled, the user interface 100 may determine a value (e.g., 3) to set for the priority parameter based upon such a list. Memory blocks may be stored based on given parameter values such as a priority rank parameter).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vodencarevic, Narayanan and Partee and Gold with those of Karaffa. Karaffa teaches storing a memory block based on a configurable parameter, which can allow the memory device to be optimized in a way that the user desires via the user interface. Providing memory block storage based on priority for example, can emphasize the important or higher demand blocks first resulting in improved performance (Karaffa paragraph [0034] and paragraph [0067], The remainder of the steps in the process 220 (blocks 134-140) that involve setting of the Fieldbus Foundation parameters on the device by the controller 26 may occur in a similar manner to that described above with regard to FIG. 4. In certain embodiments, the Fieldbus Foundation device 40 may send one or more confirmation messages back to the controller 26 to verify that all parameters have been set. Similarly, in certain embodiments, one or more confirmation messages may be exchanged between the controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100, to indicate that the appropriate parameters have been set to disable the alert. For example, based on confirmation information sent upstream to the user interface 100, the user interface 100 may present the operator with a confirmation message (e.g., in a pop-up box or notification area) indicating that the alert has been disabled, the underlying Fieldbus Foundation device parameters that have been set, and the value assigned to each. Additionally, in certain embodiments, any errors encountered during the execution of the process 220 may also be exchanged between the device 40 and the controller 26, controller 26 and the user interface 100, and/or between the alarm server 70 and the user interface 100 in order for the user interface 100 to inform the operator that an error has occurred during the disabling of the alert for the device).

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 8), filed November 9th, 2022, with respect to Claims 28-29 have been fully considered and are persuasive.  The Claim Objection of Claims 28-29 has been withdrawn.

The Applicant’s arguments are moot in view of the new grounds of rejection. The amendments have changed the scope of the claims requiring further search and consideration of the prior art. The new grounds of rejection are a result of the further search and consideration of the prior art. Upon further searching and consideration, a new ground(s) of rejection is made in view of Vodencarevic in view of Seraj in further view of Narayanan. The Narayanan reference has been added to disclose further details regarding the amended claim limitations of the translation of the data access from a different format type to another, specifically from a third format type to a second format type, associated with a programming language. As described above in the rejection, Narayanan teaches a system of translating interoperable between data formats for a plurality of machine learning models and associated programming languages as a method to allow additional customization for operation execution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136       

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136